United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File number 333-120931 MVB Financial Corp. (Exact name of registrant as specified in its charter) West Virginia 20-0034461 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 301 Virginia Avenue Fairmont, West Virginia26554-2777 (Address of principal executive offices) 304-363-4800 (Issuer’s telephone number) Not Applicable (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer Accelerated filer Non-accelerated filer(Do not check if a smaller reporting company) Smaller reporting company[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes[]No[x] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of August 8, 2011, the number of shares outstanding of the issuer’s only class of common stock was 2,234,767. MVB FinancialCorp. Part I. Financial Information Item 1. Financial Statements The unaudited interim consolidated financial statements of MVB Financial Corp. and Subsidiaries (MVB or “the Company”) listed below are included on pages 2-18 of this report. Consolidated Balance Sheets at June 30, 2010 and December 31, 2010 Consolidated Statements of Income for the Six and Three Months ended June 30, 2011 and 2010 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2011 and 2010 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s Discussion and Analysis of Financial Condition and Results of Operations is included on pages 19-30 of this report. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1.a. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits Table of Contents Part I. Financial Information Item 1. Financial Statements MVB Financial Corp. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except Share and Per Share Data) June 30 December 31 (Unaudited) (Note 1) Assets Cash and due from banks $ $ Interest bearing balances – FHLB Certificates of deposits in other banks - Investment securities: Securities held-to-maturity, at cost Securities available-for-sale, at fair market value Loans: Less: Allowance for loan losses ) ) Net loans Loans held for sale Bank premises, furniture and equipment, net Accrued interest receivable and other assets Total assets $ $ Liabilities Deposits Non-interest bearing $ $ Interest bearing Total deposits Accrued interest, taxes and other liabilities Repurchase agreements Federal Home Loan Bank and other borrowings Long-term debt Total liabilities Stockholders’ equity Preferred stock, $1,000 par value, 5,000 shares authorized; none issued – – Common stock, $1 par value, 4,000,000 authorized, 2,234,767 and 1,802,391 issued Additional paid-in capital Common stock paid for but not issued, par value $1; 90,560 shares - Treasury stock, 47,218 and 47,218 shares, respectively ) ) Retained earnings Accumulated other comprehensive (loss) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited financial statements 2 Table of Contents MVB Financial Corp. and Subsidiaries Consolidated Statements of Income (Unaudited) (Dollars in Thousands except Share and Per Share Data) Six Months Ended Three Months Ended June 30 June 30 Interest income Interest and fees on loans $ Interest on deposits with other banks 49 13 Interest on investment securities – taxable Interest on tax exempt loans and securities Total interest income Interest expense Deposits Repurchase agreements FHLB and other borrowings Long-term debt 40 39 20 20 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income Service charges on deposit accounts Income on bank owned life insurance 81 65 Visa debit card income 91 Income on loans held for sale Other operating income 99 Gain on sale of securities 56 9 Total other income Other expense Salary and employee benefits Occupancy expense Equipment expense Data processing 69 Visa debit card expense 84 74 Advertising 87 Legal and accounting fees 80 77 44 Printing, stationery and supplies 85 66 48 40 Consulting fees 55 55 FDIC insurance Other taxes 86 93 37 48 Other operating expenses Total other expense Income before income taxes Income tax expense Net income $ Basic net income per share $ Diluted net income per share $ Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes to unaudited financial statements 3 Table of Contents MVB Financial Corp. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Six Months Ended June 30 Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Deferred income tax expense/(benefit) ) Depreciation Stock based compensation 57 7 Loans originated for sale ) ) Proceeds of loans sold Proceeds from sale of other real estate owned (Gain) on sale of other real estate owned - ) (Gain) on sale of investment securities ) ) Amortization, net of accretion (Increase)/decrease in interest receivable and other assets ) (Decrease)/increase in accrued interest, taxes, and other liabilities ) Net cash provided by operating activities Investing activities (Increase) in loans made to customers ) ) Purchases of premises and equipment ) ) Decrease in interest bearing balances with banks, net Purchases of certificates of deposit in other banks - ) Maturities of certificates of deposit in other banks Purchases of investment securities available-for-sale ) ) Proceeds from sales, maturities and calls of securities Available-for-sale Proceeds from sales, maturities and calls of securities held to maturity Purchases of investment securities held-to-maturity - ) Purchase of bank owned life insurance ) - Net cash (used in) investing activities ) ) Financing activities Net increase in deposits Net increase in repurchase agreements Proceeds fromFederal Home Loan Bank borrowings Principal payments on Federal Home Loan Bank borrowings ) ) Purchase of treasury stock - ) Net proceeds of stock offering - Net cash provided by financing activities Increase in cash and cash equivalents Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Cash payments for: Interest on deposits, repurchase agreements and borrowings $ $ Income taxes $ $ See accompanying notes to unaudited financial statements 4 Table of Contents MVB Financial Corp. and Subsidiaries Notes to Consolidated Financial Statements Note 1 – Basis of Presentation These consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with instructions to Form 10-Q and Section 310(b) of Regulation SB.Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for annual year-end financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation, have been included and are of a normal, recurring nature. The balance sheet as of December 31, 2010 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by generally accepted accounting principles.Operating results for the six and three months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The accounting and reporting policies of MVB conform to accounting principles generally accepted in the United States and practices in the banking industry. The preparation of the financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Estimates, such as the allowance for loan losses, are based upon known facts and circumstances. Estimates are revised by management in the period such facts and circumstances change.Actual results could differ from those estimates. All significant inter-company accounts and transactions have been eliminated in consolidation. The consolidated balance sheet as of December 31, 2010 has been extracted from audited financial statements included in MVB’s 2010 filing on Form 10-K. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted. These financial statements should be read in conjunction with the financial statements and notes thereto included in MVB’s December 31, 2010, Form 10-K filed with the Securities and Exchange Commission. Management has reviewed events occurring through August 12, 2011, the date the financial statements were issued and no subsequent events transpired requiring accrual or disclosure. Note 2. -Loans The following table summarizes the primary segments of the ALL, segregated into the amount required for loans individually evaluated for impairment and the amount required for loans collectively evaluated for impairment as of June 30, 2011.Activity in the allowance is presented for the period ended June 30, 2011 (in thousands): 5 Table of Contents Home Credit Commercial Residential Equity Installment Card Total ALL balance 12/31/10 $ 20 $ Charge-offs ) (3
